FOSTER, Justice.
Appellant sued appellee for a divorce. The facts on which relief was sought were denied and contested by appellee. The proof was taken ore tenus in open court and in the presence of the trial judge. A decree was rendered denying relief, but *35awarding the custody of their child to appellee and providing for an allowance to be paid for its support, and for an attorney’s fee.
Upon a consideration of the evidence in the light of the applicable presumptions, we think the decree should not be disturbed but affirmed. It is so ordered.
Affirmed.
BROWN, LAWSON and STAKELY, JJ., concur.